Citation Nr: 1501264	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for peripheral vascular insufficiency, to include as secondary to service-connected general anxiety disorder (GAD) and as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from September 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, in which the Veteran was denied service connection for Tourette's syndrome, peripheral vascular insufficiency, and posttraumatic stress disorder (PTSD).  In July 2008, the Veteran filed a Notice of Disagreement (NOD) as to all of these service-connection denials.  A Statement of the Case (SOC) with regard to all three issues was issued in June 2009.

The Veteran filed a timely Substantive Appeal (VA Form 9) in July 2009.  In that appeal, the Veteran indicated that he had read the SOC and was only appealing the issues of entitlement to service connection for Tourette's syndrome and for peripheral vascular insufficiency.  He specifically withdrew his appeal with regard to the issue of entitlement to service connection for PTSD.  In a February 2013 rating decision, service connection was granted for the Veteran's Tourette's with a disability rating of 30 percent, which is the highest schedular rating for the disability.  Accordingly, the only issue currently before the Board is for service connection of a peripheral vascular insufficiency disability.  See 38 C.F.R. § 20.302(b) (2014).  The Veteran has not requested a hearing before the Board.

In May 2014, the Board remanded the Veteran's claim to obtain private medical records from A.R.R.L., M.D. and all pertinent VA medical records not yet associated with the Veteran's claims file.  In June 2014, the RO sent the Veteran a letter, an authorization to release medical records to VA, and a Statement in Support of Claim in the event the Veteran wished to submit additional information that is relevant to his appeal.  The RO requested that the Veteran complete and return an authorization for Dr. A.R.R.L.  The letter informed the Veteran that VA may make a decision on his claim after 30 days if VA does not hear from him.  To date, VA has not received any response by the Veteran to the June 2014 letter.  The RO obtained additional VA medical records for the period of March 24, 2014 through May 19, 2014, and has associated them with the Veteran's claims file.  The RO continued the previous denial of the claim for service connection of peripheral vascular insufficiency in a September 2014 Supplemental Statement of the Case.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  

The Board finds compliance with its May 2014 remand instructions, even though the RO was unsuccessful in obtaining medical records from Dr. A.R.R.L.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The request to complete an authorization did not place an onerous or unreasonable task on the Veteran.  

The Board acknowledges that the issue on appeal has been remanded for additional development several times.  In addition to the May 2014 remand, the claim was remanded in September 2013 because a July 2013 VA examination report was not associated with the Veteran's claims file.  In June 2013, the claim was remanded to obtain a VA medical opinion to address several theories of service connection for the Veteran's peripheral vascular insufficiency.  Finally, in August 2010, the claim was remanded to afford the Veteran a VA medical examination.

This appeal was processed using the electronic Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with this claim.  A review of the Virtual VA file reveals that it contains medical records of the San Juan VA Medical Center (Puerto Rico) from September 2012 to February 2013 that are not contained in the VBMS file.  The remaining documents contained in the Virtual VA file are either duplicative of the evidence in the VBMS claims file or are irrelevant to the issue on appeal.  

The Board notes that, in a September 2009 statement, the Veteran stated that he did not want to withdraw his claim of service connection for PTSD, and that he was providing new and material evidence to assist in substantiating that claim.  As noted above, however, the Veteran failed to perfect an appeal of the issue of entitlement to service connection for PTSD.  Thus, the RO's January 2008 decision as to that issue has become final.  As such, the Board previously construed the Veteran's September 2009 statement as a petition to reopen his previously denied claim of service connection for PTSD, and referred the issue of whether new and material evidence has been received sufficient to reopen the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for appropriate action.  As of this date, there is no indication in the Veteran's claims file that the AOJ adjudicated this issue.  As the issue of whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of service connection for PTSD has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the issue on appeal has been remanded for additional development several times before and the Board sincerely regrets the additional delay, the Board finds that another remand is required to ensure that the Board has a VA medical opinion available that addresses all theories of entitlement to service connection for the Veteran's claim that have been raised by the Veteran and the record.  It is the Board's desire to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection can be established directly with medical evidence of a nexus between a disability and an injury or disease in service or, in some instances, can be established by a presumption that certain disabilities are related to certain types of service.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Service connection also can be established on a secondary basis by demonstrating that the disability is proximately due to or the result of an already service-connected disease or injury.  38 C.F.R. § 3.310 (2005); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Because the Veteran filed the present claim in June 2006, the Board notes that in adjudicating this claim it will be applying the version of 38 C.F.R. § 3.310 pertaining to secondary conditions that was in effect prior to a regulatory change that became effective in October 2006.  The prior version of the regulation did not include the aggravation of nonservice-connected disabilities provision now found at 38 C.F.R. § 3.310(b) (2014).  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled in part on other grounds by Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003) ("[W]here the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and we so hold will apply unless Congress provided otherwise or permitted the Secretary of Veterans Affairs (Secretary) to do otherwise and the Secretary did so.")

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  In the case of such a veteran, service connection for certain disabilities will be presumed without a veteran showing a nexus between service and the disability.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  

Nonetheless, if herbicide exposure is established, but a presumptive disease is not present, a veteran may still pursue direct service connection by showing it is at least as likely as not that his non-presumptive disease was caused by his herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) and Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for a disability due to herbicide exposure.  See Stefl, 21 Vet. App. at 123.  Of particular relevance to an analysis of medical evidence supporting such a nexus between herbicide exposure and a veteran's particular disability are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the veteran's disability for which benefits are sought, and whether the disability has manifested itself in an unusual manner.  Id. at 124.

The Veteran's DD 214 shows that he served in the Republic of Vietnam from July 1970 to July 1971; therefore, it is conceded that he was exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

In the July 2013 VA examination report, the examiner correctly noted that VA does not recognize peripheral vascular insufficiency/disease as a disease presumptively associated with herbicide exposure.  As such, service connection is not warranted for the Veteran on a presumptive basis.  38 C.F.R. § 3.309(e) (2014).  However, the examiner did not address the possibility that the Veteran's peripheral vascular insufficiency might be directly caused by herbicide exposure.  The Board notes that, although in the body of its June 2013 remand the Board identified the need for an opinion on direct service connection based on herbicide exposure, the question specifically presented to the examiner may have misled him to understand that the request was limited to consideration of service connection on a presumptive basis. 

Thus, the July 2013 VA examiner's opinion is incomplete to the extent that it does not address whether the Veteran's peripheral vascular insufficiency could be directly linked to his herbicide exposure.  When VA undertakes to examine a Veteran, VA is obligated to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that this claim must be remanded for an addendum opinion that addresses whether the Veteran's peripheral vascular insufficiency could be directly linked to his herbicide exposure.  

The Veteran also contends that his service-connected GAD caused the Veteran to become obese, which in turn caused the Veteran's peripheral vascular insufficiency.  In the July 2013 VA examination report, the examiner opined that there is no evidence in the medical literature that shows that GAD causes peripheral vascular disease, and that there is no relationship between peripheral vascular disease and GAD.  The examiner's opinion fails to address the intervening link between the Veteran's GAD and peripheral vascular insufficiency, namely the Veteran's obesity.  Thus, the Board finds that this claim must be remanded for an addendum opinion that addresses whether the Veteran's service-connected GAD caused the Veteran to become obese, and, if so, whether the Veteran's obesity caused the Veteran's peripheral vascular disease.  

The Board notes that the Veteran relies on a September 2005 report from Dr. A.R.R.L. to support his contention that his service-connected GAD caused the Veteran to become obese, which in turn caused the Veteran's peripheral vascular insufficiency.  Indeed, the Veteran states in September 2006 and September 2009 letters that Dr. A.R.R.L.'s report connects the service-connected GAD with his peripheral vascular insufficiency.  

However, the Veteran should be advised that Dr. A.R.R.L.'s report does not link the Veteran's obesity to his peripheral vascular insufficiency.  The report does link the Veteran's obesity to his GAD, but does not address whether his obesity caused his peripheral vascular insufficiency.  The report actually states that the Veteran has exogenous obesity related to anxiety, and that this obesity increases his lumbosacral condition and muscle spasm.  Thus, Dr. A.R.R.L.'s opinion is incomplete in that it does not tie the Veteran's obesity to his peripheral vascular insufficiency.

Given that the Veteran has misconstrued Dr. A.R.R.L.'s report to support his claim, the Veteran should be given the opportunity to submit a report from Dr. A.R.R.L, or another doctor of the Veteran's choosing, that specifically addresses the relationship of the Veteran's obesity to his GAD and peripheral vascular insufficiency.  The doctor should provide an opinion that addresses the same question asked of the VA examiner concerning any role the Veteran's obesity may have played in his peripheral vascular insufficiency, and provide a rationale for the opinions expressed.

In addition, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.  

2.  Return the file to the VA examiner who drafted the July 2013 report, if available, to obtain an addendum opinion.  If the examiner who drafted the July 2013 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for a new examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is requested to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's in-service herbicide exposure caused his peripheral vascular insufficiency?  The examiner is reminded that the Veteran's in-service herbicide exposure is conceded, and that service connection is not warranted for the Veteran on a presumptive basis.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected GAD caused the Veteran to become obese, which in turn caused the Veteran's peripheral vascular insufficiency.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

3.  Advise the Veteran that he may submit a supplemental medical opinion from Dr. A.R.R.L. or any other doctor that addresses the following:  is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected GAD caused the Veteran to become obese, which in turn caused the Veteran's peripheral vascular insufficiency.  If such an opinion is provided, the basis for each opinion is to be fully explained by the doctor with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

Please allow the Veteran at least 60 days to submit this supplemental medical report.

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




